FILED

 

IN THE UNITED STATES DISTRICT COURT MAY 28 2019
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION Oe ae
UNITED STATES OF AMERICA, _ | CR 17-143-BLG-SPW
Plaintiff,
vs. ORDER
PETER MARGIOTTA,
Defendant.

 

 

Pending before the Court is a motion (Doc. 81) to quash the Writ of Habeas
Corpus (Ad Testimonium) for Daniel Thomas Hollan currently scheduled for June
17, 2019, at9:00 a.m. For good cause shown,

IT IS HEREBY ORDERED that the Writ of Habeas Corpus (Ad
Testimonium) (Doc. 74) is QUASHED.

The Clerk of Court is directed to notify the U.S. Marshals service of the
entry of this Order.

DATED this_<? “day of May, 2019.

td.

SUSAN P. WATTERS
United States District Judge
